DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-26, 29, 30, 33-35, and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 24, lines 1-2, ‘the blood flow characteristics’ lacks antecedence.
In claim 25, line 2, it appears ‘anatomical information’ should be ‘information’ to clearly correspond to the previous recitation.
In claim 26, line 2, it appears ‘mode’ should be ‘model’.
In claim 29, lines 1-2, it appear ‘, using the processor,’ should be deleted to avoid confusion with the prior recitation of multiple processors.
In claim 30, line 3, it appears ‘differences’ should be ‘difference’.

In claim 34, lines 2 and 4-5, ‘the received patient-specific images’ lacks antecedence.
In claim 35, lines 3-4, ‘the calculated blood flow characteristics’ lacks antecedence.
In claim 40, line 5, it appears ‘the’ should be ‘a’ to introduce the term. In lines 7-8, 12, and 15, ‘the patient’s vasculature’ and ‘the received anatomical characteristics’ lacks antecedence.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 	Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) an abstract idea. The abstract idea includes simulating the distribution of contrast agent and comparing the measured model with the simulated model. The present claims are directed to an abstract idea just as the claims in the following cases are directed to an abstract idea: Electric Power Group, LLC, v. Alstom (830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)) and Grams 888 F.2d 835 12 U.S.P.Q. 2d 1824 (Fed. Cir. 1989). The present claims share in common data collection, data analysis, and synthesis of 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taylor (US 8,157,742 –cited by applicant).
Re claims 21, 37, 40: Taylor discloses a computer implemented method for non-invasively estimating blood flow characteristics, the method comprising:
receiving one or more anatomical characteristics of at least a portion of a patient’s vasculature (Figure 24; col 18, lines 12-20; col 30, lines 53-61; see the CCTA data of the tissue; see the imaging data 611);

projecting one or more contrast values of the measured distribution of the contrast agent to one or more points of a patient-specific anatomic model of the patient’s vasculature generated using the received anatomical characteristics, thereby creating a patient-specific measured model indicative of the measured distribution (col 17, lines 37-52; col 18, lines 36039; col 46, lines 30-36; see the initial model and extracted seeds which are then projected; see the average between the first and second models; see the extracted fields that are then projected);
defining one or more boundary conditions of a blood flow to non-invasively simulate a distribution of the contrast agent through the patient-specific anatomic model of the patient’s vasculature (col 13, lines 24-54; see the boundary conditions such as inflow boundary conditions);
simulating, using a processor, the distribution of the contrast agent through the one or more points of the patient-specific anatomic model using the defined one or more boundary conditions and the received anatomical characteristics, thereby creating a patient-specific simulated model indicative of a simulated distribution (col 43, lines 16-25; see the simulated perfusion which uses the boundary conditions);
comparing, using a processor, the patient-specific measured model and the patient-specific simulated model to determine whether a similarity condition is satisfied  (col 43, lines 16-25; col 43, lines 46-54; see the comparison between the simulated and measured perfusion data repeated until an error is below a threshold); and

Further, the above method steps are performed using a system including a data storage device to store instructions for predicting blood flow characteristics and a processor to execute the instructions to perform the method (col 12, lines 47-67; see the data storage device and processors). Non-transitory computer readable media is also disclosed to perform the method on a computer system (col 12, lines 47-67; see the non-transitory computer readable devices and the computer/processor).
Re claims 22, 38: Prior to simulating the distribution of the contrast agent in the patient-specific anatomic model for the first time, defining the one or more boundary conditions includes relating the vasculature represented by the anatomic model to physiological characteristics found in populations of patients with a similar vascular anatomy (col 39, lines 37-54; see the segmentation algorithms and see the modeling of “populations of patients”).
Re claims 23, 28, 39: Prior to simulating the distribution of the contrast agent in the patient-specific anatomic model for the first time, defining one or more boundary conditions includes, one or more of: assigning an initial contrast distribution; or assigning boundary conditions related to a flux of the contrast agent (i) at one or more of vessel walls, outlet boundaries, or inlet boundaries, or (ii) near plaque and/or stenotic lesions; and wherein the boundary conditions pertains to physiological relationships 
Re claim 24: The blood flow characteristics include one or more of a blood flow velocity, a blood pressure, a heart rate, a fractional flow reserve (FFR) value, a coronary flow reserve (CFR) value, a shear stress, or an axial plaque stress (col 4, lines 57-63; see blood flow velocity, pressure, flow rate, FFR).
Re claim 25: The anatomical information includes receiving one or more images from coronary angiography, biplane angiography, 3D rotational angiography, computed tomography (CT) imaging, magnetic resonance (MR) imaging, ultrasound imaging, or a combination thereof (col 15, lines 59-65; see at least the CCTA (coronary CT angiography)).
Re claim 26: The patient-specific anatomic model is a reduced-order model in the two-dimensional anatomical domain, and wherein projecting the one or more contrast values includes averaging one or more contrast values over one or more cross sectional areas of a vessel (col 18, lines 30-39; col 21, lines 58-67; see the average between first and second models which is an averaging of contrast values in the models and see the determining of “reduced order models”).
Re claim 27: The specific anatomic model includes information related to the vasculature, including one or more of: a geometrical description of a vessel, including the length or diameter; a branching pattern of a vessel; one or more locations of any stenotic lesions, plaque, occlusions, or diseased segments; or one or more characteristics of diseases on or within vessels, including material properties of stenotic 
Re claim 29: Simulating, using the processor, the distribution of the contrast agent for the one or more points in the patient-specific anatomic model using the defined one or more boundary conditions includes one or more of: determining scalar advection-diffusion equations governing the transport of the contrast agent in the patient-specific anatomic model, the equations governing the transport of the contrast agent reflecting any changes in a ratio of flow to lumen area at or near a stenotic lesion or plaque (col 40, lines 15-31; see the diffusion equations which are known to govern contrast agent transport); or computing a concentration of the contrast agent for the one or more points of the patient-specific anatomic model, wherein computing the concentration requires assignment of an initial contrast distribution and initial boundary conditions (col 17, lines 37-52; see the initial model which includes initial perfusion/distribution of contrast agent as well as initial boundaries, while also indicating locations of contrast agent concentration).
Re claim 30: Satisfying a similarity condition comprises:
specifying a tolerance that can assess the differences between the measured distribution of the contrast agent and the simulated distribution of the contrast agent prior to simulating the distribution of the contrast agent (col 44, lines 18-22; see the matching of the simulated and measured perfusions within a “prescribed tolerance”); and
determining whether the difference between the measured distribution of the contrast agent and the simulated distribution of the contrast agent falls within 
Re claim 31: Updating the defined physiological and boundary conditions and re-simulating the distribution of the contrast agent includes mapping a concentration of the contrast agent along vessels with one or more of: features derived from an analytic approximation of an advection-diffusion equation describing the transport of fluid in one or more vessels of the patient-specific anatomic model; features describing the geometry of the patient-specific anatomic model, including, one or more of, a lumen diameter of a plaque or stenotic lesion, a length of a segment afflicted with a plaque or stenotic lesion, a vessel length, or the area of a plaque or stenotic lesion; or features describing a patient-specific dispersivity of the contrast agent (col 46, lines 20-39; see the vessel length that is determined and describes the geometry of the patient specific model).
Re claim 32: Updating the defined physiological and boundary conditions and re-simulating the distribution of the contrast agent includes using one or more of a derivative-free optimization based on nonlinear ensemble filtering, or a gradient-based optimization that uses finite difference or adjoint approximation (col 43, lines 16-25; col 43, lines 26-45; see the finite element mesh (which utilizes a finite difference) and the adjusting of the models and boundaries empirically and systematically, which corresponds to an updating of the physiological and boundary conditions).

Re claim 35: The method further comprising: if the measured distribution of the contrast agent and the simulated distribution of the contrast agent satisfies the similarity condition, using the calculated blood flow characteristics associated with the simulated distribution of the contrast agent to simulate perfusion of blood in one or more areas of the patient-specific anatomic model (col 43, lines 46-54; see the coronary blood flow information used in the model to compare the simulated and measured data);
generating a model or medical image representing the perfusion of blood in one or more areas of the patient-specific anatomic model (col 43, lines 46-64; see the patient model used for diagnostic purposes and see the geometric model constructed from three-dimensional imaging data); and
outputting the model or medical image representing the perfusion of blood in one or more areas of the patient-specific anatomic model to an electronic storage medium or display  (col 12, lines 47-67; see the storage device and the display).
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,307,131. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘131 features a method, system, and non-transitory CRM including steps of receiving anatomical characteristics, receiving a measured distribution, projecting contrast values, defining boundary conditions, simulating the distribution of contrast agent, comparing the patient-specific measured model with the patient-specific simulated model to determine a similarity condition, and updating the defined boundary conditions and re-simulating the distribution until the similarity condition is satisfied. While the claims of ‘131 include additional features such as generated an indicia of a severity of the plaque or lesion, it would have been obvious to conclude that the instant claims are an obvious variant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648.  The examiner can normally be reached on Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793